


 
 
 
 
Exhibit 10.3
 
 
 
 
 
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


 
 
 
 
 
 
 
 
 
 
 
 

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT
This Third Amendment to Second Amended and Restated Distribution Agreement (this
“Amendment”) is between The Medicines Company, a Delaware corporation with
offices at 8 Sylvan Way, Parsippany, NJ 07054 (“MDCO”), and Integrated
Commercialization Solutions, Inc., a California corporation with offices at 3101
Gaylord Parkway, Frisco, TX 75034 (“Distributor”). This Amendment is effective
as of April 23, 2012 (the “Amendment Effective Date”). MDCO and Distributor
shall, at times throughout this Amendment, be referred to individually as a
“Party” and collectively as the “Parties”.
RECITALS
A.
MDCO and Distributor are parties to a Second Amended and Restated Distribution
Agreement effective as of October 1, 2010, as amended by the First Amendment
dated July 1, 2011 and the Second Amendment dated September 1, 2011 (the
“Agreement”);



B.
Under the Agreement, among other things, MDCO engaged Distributor to perform
distribution services for certain of MDCO's pharmaceutical products; and



C.
The Parties now wish to amend the Agreement in certain respects.



AMENDMENT
NOW THEREFORE, the parties agree as follows:
1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.

2.
Exhibit D. The Parties agree that Exhibit D to the Agreement is hereby deleted
in its entirety and replaced with the attached Revised Exhibit D.

3.
No Other Changes. Except as otherwise provided in this Amendment, the terms and
conditions of the Agreement will continue in full force, nothing in the
Amendment modifies any term or provision in the Agreement or the Continuing
Guaranty.



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.
INTEGRATED COMMERCIALIZATION SOLUTIONS, INC.
THE MEDICINES COMPANY
By:/s/ Stephen W. McKinnis
By:/s/ Steve Wesley
Name:Stephen W. McKinnis
Name:Steve Wesley
Title:VP Finance
Title:Sr. Director Commercial Dist.





--------------------------------------------------------------------------------




REVISED EXHIBIT D
Fee Schedule
Services
 
Fee
 
 
 
A.
Marketing, Sales, Customer Service and Distribution
 
 
Fees include the following
Percentage of WAC
(see below)
 
Ÿ Warehousing Management and Inventory Administration
 
 
Ÿ Customer Service / Order Entry
 
 
Ÿ Marketing and Distribution Services
 
 
Ÿ Invoicing and Accounts Receivable Management
 
 
Ÿ Direct Account Set Up
 
 
Ÿ Information Technology
 
 
 
 
 
Wholesaler Stocking
Percent of WAC
 
Angiomax and Angiomax NovaPlus
[**]%
 
Cleviprex
[**]%
 
Argatroban
[**]%
 
 
 
 
Drop-Shipments / Direct Accounts
Percent of WAC
 
Angiomax and Angiomax NovaPlus
[**]%
 
Cleviprex
[**]%
 
Argatroban
[**]%
 
**Direct to End-User Fee - Cleviprex Only
$[**]/shipment additional fee
 
***Freight Upcharge (does not include Cleviprex)
MDCO to reimburse Distributor for upgrade From Ground to Next Day Saver or Next
Day Air

B.
Contract Pricing (provided in Section 5.4)

MDCO will reimburse Distributor monthly for any MDCO Contract sales administered
as a direct price (anything less than current WAC of the product) at time of
sale. Reimbursement amount to Distributor is current WAC at time of contract
sale minus contract price.
Any direct pricing will be provided by MDCO to Distributor.
C.
Pricing Actions







--------------------------------------------------------------------------------




Distributor shall realize no benefit or penalty from pricing actions. In the
event of a price increase on the Products, Distributor shall deduct the
difference in value of the Products held in Distributor inventory held on the
day prior to the price increase. For example, the day prior to the price
increase the value of the products is $1,000,000 and a 6% price increase raises
the value of the same inventory to $1,060,000 on the same number of units of
Products. Distributor shall deduct the difference, $60,000, from the next
Service Fee.
In the event of a price decrease on the Products, Distributor shall add the
difference in value of the Products held in Distributor inventory held on the
day prior to the price decrease. For example, the day prior to the price
decrease the value of the products is $1,000,000 and a 6% price decrease lowers
the value of the same inventory to $940,000 on the same number of units of
Products. Distributor shall add the difference, $60,000, to the next Service
Fee.
D.
Early Renewal Incentive



In recognition of MDCO's early renewal of agreement, Distributor will reduce all
monthly invoices for the term of this Agreement by an amount equal to $[**] or
$[**] over 36 months.




